DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
Response to Arguments
Claim 10 is allowed in view of the amendment.  
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
The applicant argues that amendment for claims 17-18 would overcome 112 rejections. However, the examiner submits that 112(a) and 112(b) rejections were made in previous office action, and amended limitation still contradicts the specification and amended limitation does not address or remove “substantially similar” term, which was identified as indefinite by the examiner. 
The applicant argues that Calloway does not teach amended limitations of claim 1 and 12 (pages 9-10), since Calloway discloses a multifaced reference array that may have plurality of planar faces but does not teach a portion of a bottom surface is below each coded pattern of a planar face, as a portion of a bottom surface is not shown below each planar faces 2310 b-e (page 9). 
However, the examiner respectfully disagrees.
In regards to amended limitation of “a first portion of a bottom surface of the code platform below the first code and a second of the bottom surface of the code platform situated below the second code,” the examiner submits that configuration of figures 21-23 all have multi-planar faces with top and bottom surfaces. Thus, Calloway does a code platform with multiple regions, wherein an angle of less than 180 degrees exists between a bottom surface of the code platform for first code and a second bottom surface of the code platform for second code (Figures 21-23, figure 21 shows that 1820 and 1800 have bottom surfaces with angled with respect to each other that is less than 180 degrees as claimed).
The examiner has modified rejection under 103 in view of the amendment and can be found below under prior art rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17 (and subsequently claim 18) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
According to specification, namely in paragraph [0037], it discloses that a first diameter of the first segment is larger than a second diameter of second segment, and second diameter is substantially similar to a diameter of the flat tip (Figure 5). 
Thus, it contradicts the limitation recited in claim 17, wherein a first diameter of the second tubular segment is substantially similar to a diameter of the first tubular segment. 
Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed limitation because the invention is not described in a manner that corresponds to claimed limitation, that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 18 is rejected as it inherits the rejection of claim 17 due to dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially similar” in claims 17-18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, the specification does not support the claimed limitation, rather discloses that a first diameter is larger than a second diameter.
For a purpose of examination, the examiner will interpret “substantially similar” to any range of diameter that is similar to one another. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claim(s) 1, 12, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Calloway et al.,” US 2021/0378756 (hereinafter Calloway).
Regarding to claim 1, Calloway teaches a physical instrument comprising:
a main tubular body with a first terminal portion and a second terminal portion (a surgical tool [0224]-[0225], Figures 21-23) ;
a code platform proximate to the first terminal portion of the main tubular body, the code platform including a plurality of different codes (a physical reference array 1800 Figures 21-22, [0184], multi-faced reference array, planar faces may each include a different coded pattern [0225]); and 
a tip at the second terminal portion (Figures 21-23 show a tip at the second terminal)
In addition, in a different embodiment, Calloway further discloses the code platform comprising a first and a second portion, the top surface of the code platform comprising a first code at the first portion and a second code at the second portion (Figures 21-22 show multiple regions for fiduciary markers, and angled with respect to each other, and Fig. 23 a multi-faced reference array [0224]-[0225]; planar faces may each include a same or different optically coded pattern), wherein an angle of less than 180 degrees exists between a bottom surface of the first portion and a bottom surface of the second portion code platform (Figure 23 2310a will have a bottom surface with less than 180 degrees of angle with respect to side 2310b, 2310c, 2310d, and 2310e [0224]). 
In regards to amended limitation of “a first portion of a bottom surface of the code platform below the first code and a second of the bottom surface of the code platform situated below the second code,” the examiner submits that configuration of figures 21-23 all have multi-planar faces with top and bottom surfaces. Thus, Calloway does a code platform with multiple regions, wherein an angle of less than 180 degrees exists between a bottom surface of the code platform for first code and a second bottom surface of the code platform for second code (Figures 21-23, figure 21 shows that 1820 and 1800 have bottom surfaces with angled with respect to each other that is less than 180 degrees as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify figure 22 as taught by Calloway to incorporate teaching of Fig. 23, since a multi-faced reference array was well known in the art as taught by Calloway.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, incorporate codes, to be replaced with disk shaped physical reference array (1800 Fig. 22) and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow for object recognition and identification from larger off-axis perspectives than a physical array with smaller and less obstructive manner ([0225]), and there was reasonable expectation of success.

Regarding to claim 12, Calloway teaches a physical instrument comprising:
A main tubular body with a first terminal portion and a second terminal portion, the second terminal portion comprising a tip (a surgical tool [0224]-[0225], Figures 21-23, shows a tip at the second terminal)
a code platform proximate to the first terminal portion of the main tubular body, the code platform including a plurality of different codes (a physical reference array 1800 Figures 21-22, [0184], multi-faced reference array, planar faces may each include a different coded pattern [0225]);
wherein the physical instrument comprises a sheath instrument ([0052]);
an arm extends perpendicular from the main tubular body (a coupling element 1810 Figures 21-22); wherein a first terminus of the arm is attached to the main tubular body and is proximate to the first terminal portion of the main tubular body; and wherein a second terminus of the arm is attached to the code platform (coupling element 1810 which has one end attached to surgical tool and the other end attached to the code platform Figures 21-22 [0185])

Calloway further teaches that the physical instrument comprises a sheath instrument ([0057]), with a passage internal to the main tubular body, the passage extending through the first terminal portion and the tip at the second terminal portion (a tubular guide that guides movement of an inserted surgical tool relative to an anatomical structure [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify figure 22 as taught by Calloway to incorporate teaching of a tubular guide, since a tubular guide was well known in the art as taught by Calloway.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, incorporate tubular body of Figures 21-22 to have a tubular guide with an internal passage, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide guidance of the movement of the tool during surgical procedure ([0057]), and there was reasonable expectation of success.
In regards to amended limitation of “a first portion of a bottom surface of the code platform below the first code and a second of the bottom surface of the code platform situated below the second code,” the examiner submits that configuration of figures 21-23 all have multi-planar faces with top and bottom surfaces. Thus, Calloway does a code platform with multiple regions, wherein an angle of less than 180 degrees exists between a bottom surface of the code platform for first code and a second bottom surface of the code platform for second code (Figures 21-23, figure 21 shows that 1820 and 1800 have bottom surfaces with angled with respect to each other that is less than 180 degrees as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify figure 22 as taught by Calloway to incorporate teaching of Fig. 23, since a multi-faced reference array was well known in the art as taught by Calloway.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, incorporate codes, to be replaced with disk shaped physical reference array (1800 Fig. 22) and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow for object recognition and identification from larger off-axis perspectives than a physical array with smaller and less obstructive manner ([0225]), and there was reasonable expectation of success.
Regarding to claims 15-18 and 20-21, Calloway teaches all limitations of claim 12 as discussed above. 
Calloway further teaches following limitations:
Of claim 15, wherein the second surface of the code platform is closer to the second terminal portion of the main tubular body than the first surface of the code platform (Second, bottom surface is closer than the first top surface to the second portion of the tubular body Figure 22)
Of claim 16, wherein the main tubular body comprises at least a first tubular segment and a second tapered tubular segment; wherein the code platform is more proximate to the first tubular segment than the tapered tip (Figure 22 shows first segment 1950 and second tapered tubular segment includes the tip [0195]).
Of claim 17, wherein a first diameter of the second tapered tubular segment is substantially similar to a diameter of the first tubular segment (Figure 22 shows relatively similar diameter between first and second segment)
Of claim 18, wherein a second diameter of the second tapered tubular segment is substantially similar to a diameter of the tip (Figure 22 shows relatively similar diameter of the tapered segment and the tip).
Of claim 20, where in the physical instrument comprises a medical surgical instrument ([0186] surgical tool)
Of claim 21, wherein an edge segment of the code platform extends between the top surface and the bottoms surface of the code platform (Figures 21-22 show edge between top and bottom surface as a side segment with thickness).

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Calloway et al.,” US 2021/0378756 (hereinafter Calloway) and in view of “Gruhler,” US 2015/0265367 (hereinafter Gruhler).
Regarding to claims 2 and 4-5, Calloway teaches all limitations of claim 1 as discussed above.
Calloway further teaches wherein the first code is situated within a first fiduciary marker region of the code platform and the second code is situated within a second fiducial marker region of the code platform (Figure 21-23 show separate regions with fiduciary markers [0225]), as the first code (and second code) at the first portion (second portion) and on the top surface of the platform (Fig. 23 has a first fiducial marker region 2310a and second fiducial marker region as one of 2310b-d, where all the face is on top surface of each face [0224]).
Calloway does not further explicitly disclose a hamming code, error tolerance between two hamming codes and composed of a non-reflective material that absorbs light. 
However, in the analogous field of endeavor in navigating a medical instrument, Gruhler discloses navigating an instrument with plurality of regions with Hamming codes, with a Hamming distance of at least 1 (error tolerance between two codes) ([0016]), comprising a sequence of black and white (non-reflective absorbing light) ([0047]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify codes as taught by Calloway to incorporate teaching of Gruhler, since Hamming codes and Hamming distance (Error tolerance) was well known in the art as taught by Gruhler.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, configure its codes to be Hamming codes, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide reliable positional information ([0057]), and there was reasonable expectation of success.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway and Gruhler as applied to claim 5 above, and further in view of “Garbey et al.,” US 2014/0171787 (hereinafter Garbey).
Regarding to claim 6, Calloway and Gruhler together teach all limitations of claim 5 as discussed above. 
Calloway and Gruhler do not further disclose wherein the code platform comprises a padding bordering the first and second fiducial marker regions. 
However, in the analogous field of endeavor in tracking surgical instruments, Garbey discloses that tracking element includes optical codes ([0043]), and configuring the markers to disks of black foam board ([0073] and [0083]), which is a padding bordering the marker regions as claimed. 
Garbey further discloses using different colored region in an angular pattern around the circumference of the disk, which helps alternating color region and/or lines demarcation can be used by tracking system to help identify patterns/features ([0044]), which disclose a difference between the color of the padding and the color of the codes results in a high degree of visual contrast between two.  
In addition, Calloway also supports that using white vs. black for fiducial disks and the body results in visual contrast ([0229]-[0230]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify codes as taught by Calloway to incorporate teaching of Garbey, since padding bordering the markers and using different colors was well known in the art as taught by Garbey.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, configure its codes to be constructed on black foam and with different color from black foam, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide visual contrast and simple construction of the markers ([0044] and [0073]), and there was reasonable expectation of success.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway and Gruhler as applied to claim 5 above, and further in view of “Singh et al.,” US 2019/0090955 (hereinafter Singh).
Regarding to claim 8, Calloway and Gruhler together disclose all limitations of claim 5 as discussed above.
Calloway discloses wherein a first fiducial marker region of the code platform is parallel to the main tubular body (Figure 23 shows a region 2310a which is parallel to the main body), and wherein the code platform comprises a top surface the includes a first fiducial marker region and a second fiducial marker region and a bottom surface connected to the first terminal portion of the main tubular body (Figure 22, top surface is facing away, and has fiducial marker while bottom surface is attached to 1810, a holder to connect to the tubular body).
Calloway does not explicitly disclose that the physical instrument comprises an anatomical landmark registration localizer.
However, in the analogous field of endeavor in code tracking for surgical instruments, Singh discloses tracking an instrument that is used for registration of the patient’s anatomy ([0075], [0088], and [0119] Figures 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify surgical instruments as taught by Calloway to incorporate teaching of Singh, since tracking an anatomical landmark registration localizer with codes was well known in the art as taught by Singh.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, configure its code tracking to be attached to anatomical landmark registration localizer, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide real time pose information of the anatomical features during procedures ([0074]), and there was reasonable expectation of success.
Regarding to claim 9, Calloway and Singh together teach all limitations of claim 8 as discussed above.
Calloway further teaches following limitations:
Of claim 9, wherein a second fiducial marker region of the code platform is angled towards the first terminal portion of the main tubular body; and wherein a first code at the first fiducial marker region differs from a second code at the second fiducial marker region (Figure 22 show platform 1850 which is angled toward the first terminal body, Figure 23 shows a second marker region being angled toward the first terminal portion of the body such as 2310C, each faces of the array includes different optically coded patterns [0225]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Calloway as applied to claim 1 above, and further in view of “Richard et al.,” US 7,427,272 (hereinafter Richard).
Regarding to claim 19, Calloway teaches all limitations of claim 1 as discussed above.
Calloway does not further explicitly disclose wherein the tip is one of: a flat tip or a tip have a round half- sphere shape.
However, in the analogous field of endeavor in navigating surgical procedures, Richard teaches a registration instrument with tip comprising a small, flat disc (Col. 4 lines 10-29) and tool with both flat and disc surfaces (Fig. 6, Col. 4 lines 36-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tip of the instrument as taught by Calloway to incorporate teaching of Richard, since both Calloway and Richard are directed to instruments for navigating medical procedures, and blunt and/or sphere tip was well known in the art as taught by Richard.  One of ordinary skill in the art could have combined the elements as claimed by Calloway with no change in their respective functions, configuring its tip to have a flat and/or spheres shaped surface, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate positioning of the tip to digitize surface for registration (Col. 4 lines 19-49), and there was reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793